Citation Nr: 1614505	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-32 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder other than PTSD. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

4.  Entitlement to service connection for an upper gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for a lower gastrointestinal disorder, to include irritable bowel syndrome (IBS), to include as secondary to an acquired psychiatric disorder.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability, and if so, whether service connection may be granted.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for Bell's Palsy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two December 2009 rating decisions by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The listed issues have been characterized to properly reflect the need to reopen previously denied claims of service connection for an acquired psychiatric disorder and for a right knee disability.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for an acquired psychiatric disorder other than PTSD, GERD, IBS, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, claimed as a nervous condition, was denied in an unappealed July 1967 rating decision on the grounds that such pre-existed service and was not aggravated thereby.

2.  Evidence regarding a psychiatric disorder received since July 1967 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, addresses an unestablished element of the claim, and raises the reasonable possibility of substantiating the claim.

3.  Service connection for a right knee disability was denied in an unappealed July 1967 rating decision on the grounds that no current disability was shown.

4.  Evidence regarding the right knee received since July 1967 was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise the reasonable possibility of substantiating the claim.

5.  The Veteran has not alleged any stressor events, nor is there a clinical diagnosis of PTSD reflected in the record.

6.  No left knee disability is shown at any time during the appellate period.

7.  Currently diagnosed diabetes mellitus was not first manifested on active duty or for many years following separation from service; and is not otherwise shown to be related to military service.

8.  Currently diagnosed neurological problems of the left side of the face, diagnosed as a Bell's Palsy, were not first manifested on active duty or for many years following separation from service; and are not otherwise shown to be related to military service; they are related to nonservice-connected diabetes.


CONCLUSIONS OF LAW

1.  The July 1967 rating decision denying service connection for a nervous disorder and for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening of a previously denied claim of service connection for an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

3.  The criteria for reopening of a previously denied claim of service connection for a right knee disability are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

4.  The criteria for service connection of PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for service connection of a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
6.  The criteria for service connection of diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection of Bell's Palsy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2009 and November 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VA has obtained the Veteran's service treatment and personnel records, and VA medical treatment records.  Importantly, the RO ensured thorough and complete efforts were made to contact the multiple VA facilities the Veteran had visited since 1966, and obtained from all such either available records or certification that no records were available.  Efforts included multiple requests under different Social Security numbers.  No relevant private treatment has been identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examinations were conducted with regard to the issues decided here.  For those involving reopening, the duty to examine does not attach until after the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  With regard to the remaining claims, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record fails to show any reasonable possibility of a left knee condition, or any allegation or circumstance tending to show a nexus between service and diabetes or Bell's Palsy.  In the absence of a vital factor in each claim, even the low threshold for examination cannot be met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

	Acquired Psychiatric Disorder

In July 1967, VA denied entitlement to service connection for a nervous disorder, finding that such had pre-existed service and was not aggravated on active duty.  The evidence consisted of service treatment records, to include some VA records generated during his enlistment, and VA records from VA facilities through May 1967.  These showed that doctors attributed the Veteran's mental health problems to an anxiety reaction and personality development which was based in a tumultuous and abusive childhood.  Further, doctors opined that the pre-existing condition was not aggravated by service.

Since July 1967, VA has obtained extensive additional treatment records from the 1970's, 1980's, and 1990's, as well as some additional records from the period immediately following separation from service.  The Board notes that the July 1967 decision did not enumerate exactly what post-service records were reviewed, and the Board has resolved all doubt in favor of the Veteran and concluded that in light of the extensive development done, additional records were located and associated with the claims file. 

While these records do reflect an acceptance of the pre-existence of a psychiatric disorder, they also discuss and appear to endorse the possibility of aggravation in service.  This possibility is sufficient to cause a need for additional development to obtain a more definitive opinion; such would be new and material to the previously denied claim, as it would directly address the unestablished fact the denial is based on.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Reopening of the previously denied claim of service connection for an acquired psychiatric disorder is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

	Right Knee

The July 1967 decision also denied service connection for a right knee disability, finding that although service treatment records showed an injury on the obstacle course in training, such resolved without residuals.  Records, including post-service VA records, showed no complaints or diagnoses involving the right knee.

Since July 1967, VA has obtained extensive additional treatment records covering the entirety of the period since separation from service.  However, none of these records show any complaints of or treatment for a right knee disability problem or disability.  Therefore, while they are new, in that they were not reviewed in conjunction with the prior adjudication, they are not material, because they fail to in any way address the unestablished fact of current disability.

Moreover, in filing his claim, the Veteran has merely repeated the same allegations and facts which were known and considered in July 1967.  He states he sustained an injury in service on the obstacle course.  He does not, however, make any statement regarding current diagnosis, symptoms, or problems with the right knee.  He does not even clearly state that there is a current problem, relying instead on the fact of past injury.  These competent and credible lay statements are neither new nor material, as they have been previously considered and do not address the basis of the prior denial.  

Reopening of the previously denied claim of service connection for a right knee disability is therefore not warranted.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Diabetes is a listed presumptive condition, as are organic diseases of the nervous system.  Certain psychoses are listed as well.  All have a presumptive period of one year following separation from service.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	PTSD

Although the Veteran has requested service connection for PTSD, review of the treatment records associated with the claims file reveals no such diagnosis.  In fact, repeated screens reflected in progress notes are uniformly negative.  Service records, while showing mental health treatment, do not show PTSD as a diagnosis or even a possible diagnosis.  Importantly, the Veteran has not stated at any time that he has in fact been diagnosed with PTSD, or that qualified and competent medical professional has informed him of such.  To the extent he alleges the condition, it appears to be based on self-diagnosis, and not on any statement from qualified medical professionals.  The Veteran is a layperson, lacking any specialized medical knowledge or training, and is not competent to render a diagnosis.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Moreover, there is no basis on which to seek additional development on this issue.  A diagnosis of PTSD, as well as service connection, requires a finding of a verified in-service stressor event and a nexus between such and the diagnosis.  The Veteran has been repeatedly asked to provide information regarding any claimed stressor events, but has failed to respond.  Review of service treatment and personnel records fails to show any potential stressors; the Veteran did not serve in combat or in any situation which exposed or could have exposed him to hostile enemy action.

Simply put, not only has no diagnosis of PTSD been made by any medical professional, the evidence of record would not permit any valid diagnosis of such.  Accordingly, there is no current disability, and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
	Left Knee

The Veteran requests service connection for an unspecified left knee disability.  In so claiming, he has not specified any current diagnosis or treatment, nor has he cited any injury or event in service he feels caused any current left knee problems.  He merely makes the bare assertion of his belief that benefits are warranted.

Review of service treatment records fails to show any in-service incident or injury involving the left knee.  The Veteran did injure the right knee in June 1966, but this was restricted to that joint.  At no time was any left knee involvement noted, including on examination and medical history at separation.  

Further, post-service treatment records covering five decades fail to show any treatment or complaints of left knee problems.  While the Veteran would be competent to describe signs, symptoms, and limitations he experiences with his left knee to establish a current diagnosis, or the possibility of one requiring further investigation, he has not done so.  There is simply no evidence of a current left knee disability.  

In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a current disability, entitlement to service connection is not warranted.  See Brammer v. Derwinski, supra.

	Diabetes Mellitus

Post-service medical records reveal that diabetes was diagnosed in approximately 1990.  The Veteran alleges a link between this condition and service; other than this bare assertion, he has provided no details in support of the claim.

The Board has considered the potential applicability of presumptive and direct service connection for diabetes; no condition or circumstance is reflected which raises a reasonable possibility of secondary service connection.

For presumptive service connection, a compensable manifestation of diabetes would be required within one year of the Veteran's March 1967 separation from service.  Records from the late 1960's do not show such, nor do subsequent records indicate that diabetes was present at that time.  Diagnosis occurred in 1990 or 1991, incidental to treatment for nerve complaints, and doctors do not refer to any long standing, undetected condition.  Accordingly, presumptive service connection is not warranted.

The Board would note that because there is no evidence or allegation of exposure to herbicides in service, either actual or presumptive based on Korean or Vietnam service, service connection on such basis is not addressed here.

Turning to direct service connection, review of service treatment records reveals no diagnosis of or treatment for diabetes or any associated signs or symptoms.  No abnormal laboratory results or clinical observations which raised the possibility of such a diagnosis are noted.  No injury or disease of the endocrine system or any other body part or system which may be related to development of diabetes is reported.  The separation examination was normal with regard to diabetes.  No current care provider has commented on even a potential link to service.  They have instead commented on diet and activity as risk factors.

In sum, while the Veteran has asserted that service connection for diabetes mellitus is warranted, he has offered no evidence or even allegations or theories in support of such.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As the record reflects an absence of evidence regarding a nexus to service, the claim must be denied.

Bell's Palsy

Similarly, the Veteran has offered no evidence or allegation regarding the neurological problems involving the left side of his face beyond his bare assertion of entitlement to service connection.  At the time of diagnosis in 1991, doctors noted that the widespread complaints, involving not only the face but also the left arm and leg, were tied to diabetes.  Symptoms, particularly in the extremities, improved greatly with treatment of the diabetes; as blood sugar was managed, the symptoms abated.

Accepting that the neurological problems are indeed secondary to diabetes, service connection cannot be awarded.  Secondary service connection cannot be granted when the primary condition is itself not related to service.

The Board has also considered direct and presumptive entitlement to ensure that all reasonably implied theories of entitlement are considered.  However, as with diabetes, entitlement to benefits is not shown.  

The neurological problems were not first manifested on active duty.  Service treatment records reflect no such findings or complaints, nor does the Veteran allege such.  The Veteran was treated for a series of razor cuts to the face, related to a potential suicidal gesture, but treatment notes establish that such were superficial and did not therefore impact any nerves of the face.  At separation, no neurological problems were identified by the examiner or reported by the Veteran.  Further, no medical professional has opined or implied any potential link to service, nor has any disease or injury in service been alleged or identified as a cause.  Direct service connection is not warranted.

Moreover, the currently diagnosed neurological problems were first manifested decades after separation.  The Veteran does not allege otherwise, and medical records corroborate the absence of problems for years after service.  Presumptive service connection for the condition as an organic disease of the nervous system cannot therefore be awarded, as the problems did not manifest to any degree within the first post-service year.

Accordingly, service connection for Bell's Palsy on any basis is not warranted.


	(CONTINUED ON NEXT PAGE)
ORDER

Reopening of the previously denied claim of service connection for an acquired psychiatric disorder is granted.

Reopening of the previously denied claim of service connection for a right knee disability is denied.

Service connection for PTSD is denied.

Service connection for a left knee disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for Bell's Palsy is denied.


REMAND

The Board has reopened the previously denied claim of service connection for an acquired psychiatric disorder other than PTSD, based on a finding that the evidence submitted since July 1967 requires additional development which may assist in substantiating the claim.  Remand is now required to accomplish that development.

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Although in-service and post-service doctors have stated that the Veteran's mental health problems pre-existed service, his examination for enlistment in fact is negative for any findings or complaints related to such.  He must be presumed sound unless the presumption of 38 U.S.C.A. § 1111 is rebutted with clear and unmistakable evidence.  It is not evident from review of the current record whether this standard was applied in determining either pre-existence or aggravation.  

On remand, a mental disorder examination to analyze these questions under the clear and unmistakable evidence standard is required.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

If the presumption is not rebutted, in-service disease or injury is established, and an opinion is then required with regard to whether any currently diagnosed condition is related to the mental health problems shown in service.

With regard to the remaining claims of service connection for GERD, IBS, and erectile dysfunction, the Veteran alleges that such are secondary to his acquired psychiatric disorder.  These claims are therefore inextricably intertwined with the mental health claim, and may not be adjudicated at this time without prejudicing the Veteran.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records, for the period of February 2015 to the present.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must respond to the following inquiries.  Full and complete rationales are required for all opinions expressed are required.

a)  Did an acquired psychiatric disorder clearly and unmistakably exist prior to the Veteran's entry into military service?

b) If an acquired psychiatric disorder was present prior to the Veteran's entry into military service, was such clearly and unmistakably NOT aggravated by military service?  In other words, was there an increase in disability during service, and if so, was such undebatably due to a cause other than service, such as natural progress of the condition?

c)  The examiner must identify all currently diagnosed psychiatric disorders.  For each disorder diagnosed, the examiner must opine as to whether it is at least as likely as not that such is related to the condition(s) noted in service.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


